28 So. 3d 175 (2010)
Paul Edward ZAHN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-5716.
District Court of Appeal of Florida, First District.
February 12, 2010.
Paul Edward Zahn, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the lower tribunal's order dismissing with prejudice in part and denying in part defendant's motion for postconviction relief, rendered on or about July 20, 2009, in Escambia County Circuit Court case number 2005-CF-003510A, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. See Fla. R.App. P. 9.141(5)(D).
LEWIS, THOMAS, and WETHERELL, JJ., concur.